United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  January 4, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60106
                          Summary Calendar


JUAN CARLOS VARGAS,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 961 803
                        --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Juan Carlos Vargas, a native and citizen of El Salvador,

petitions this court for review of the decision of the Board of

Immigration Appeals’ (“BIA”) affirmance of the Immigration

Judge’s (“IJ”) denial of his applications for asylum and

withholding of removal.   Vargas asserts that he has suffered past

persecution and fears future persecution on account of his

imputed political opinion as a result of his family having strong

ties to the military.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-60106
                               -2-

     Although Vargas identifies the standard of review for

withholding of removal applications, he fails to address the

issue in the body of the brief.   Accordingly, the withholding of

removal claim is deemed abandoned.   See Calderon-Ontiveros v.

INS, 809 F.2d 1050, 1052 (5th Cir. 1986).

     When, as here, the BIA adopts without opinion the IJ’s

decision, this court reviews the IJ’s decision.   Gomez-Mejia v.

INS, 56 F.3d 700, 702 (5th Cir. 1995).   Here, the IJ’s

determination that Vargas has not shown past persecution or a

well founded fear of future persecution if returned to El

Salvador was supported by substantial evidence.   Id.

Accordingly, Vargas’ petition for review is DENIED.